DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent (i.e. DE 102015200846A1 in paragraph [0003]), or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “soft” in claims 22-24 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, one way to define what is considered a soft metal is by providing a value or range on a hardness scale- e.g. the Brinell scale, Rockwell scale, Vickers scale, etc. This has not been done in the instant application in either the claims or the specification. Nor does the specification provide examples of any particular metals it considers soft. The instant application attempts to incorporate by reference DE 102015200846A1 in paragraph [0003], however, in accordance with 37 CFR 1.57, "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.” Furthermore, “essential material” includes material that is necessary to “Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112.” For the purposes of further examination on the merits, any metal soft enough to be used in a press-press soldered connection will be considered a soft metal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Klein (DE19829939, cited by Applicant.).
Klein discloses:
Re claim 11. A gearwheel arrangement for a drive train of a motor vehicle, comprising:
a drive shaft (including at least 1; Fig. 1);
a gearwheel (including at least part, 4; see Fig. 1. The Examiner notes the instant application discloses a multi-piece gearwheel, and later claims such - see claim 18 of the instant application, and alternatively claims the clutch as a part of the multi-piece gearwheel and in between inner and outer gearwheel parts - See claim 18, and alternatively claims the clutch as being interior to the gearwheel in between the gearwheel and the shaft. Due to these alternative limitations claimed in dependent claims, whether part 3 is part of the gearwheel as claimed or considered separate from the gearwheel and between the claimed gearwheel and the claimed shaft will depend upon the dependent claim.) seated on the drive shaft and including a toothing system (at outer surface of 4); and,
a slipping clutch (Para. [0004]. [0016] - “The gear 4 and the collar 3 are designed as elements of a safety slip clutch.” Para. [0008] - “the contact surface of the collar bushing with the gear wheel has sliding surfaces with emergency running properties, for example by bronze build-up welding.’) that:

opens if a limit torque to be transmitted between the drive shaft and the toothing system is exceeded (para. [0005] - “In the case of torque-transmitting drives or transmissions, it has long been known to prevent damage caused by exceeding a permissible torque limit by installing a safety slipping clutch.”).

Re claim 12. The gearwheel arrangement of claim 11, wherein: the slipping clutch comprises a shaft/hub connection; the shaft/hub connection comprises a shaft region (on 3) and a hub region (on 4); and, the shaft region is seated via a press fit on the hub region (Para. [0016]]. Gear wheel 4 is “applied” to collar bushing 3. While the use of a clamp connection is additionally disclosed, the claim uses the open-ended language “comprises” and so does not preclude additional elements such as a clamped connection helping to further secure the hub region to the shaft region. Indeed, claim 14 claims such an additional element.) .

Re claim 13. The gearwheel arrangement of claim 12, further comprising an integrally joined connecting layer arranged between the shaft region and the hub region (Para. [0019] - sliding surfaces 10 applied “by bronze build-up welding”. The instant application uses soldering to create the integrally joined connecting layer, soldering and welding are methods.).

Re claim 14. The gearwheel arrangement of claim 12, further comprising an axial securing device (disc 7; para. [0017], [0018]) which secures the shaft region relative to the hub region in an axial direction. (para. [0017]-[0018])

Re claim 17. The gearwheel arrangement of claim 11, wherein the slipping clutch (at surfaces 10; See Fig. 1) is arranged radially between the drive shaft (3) and the gearwheel (4). (See Fig. 1)

Re claim 18. The gearwheel arrangement of claim 11, wherein: the gearwheel is of multiple-piece configuration (including pieces 3, 4) with an outer ring section (at 4) having the toothing system and an inner section (3); the slipping clutch (at surfaces 10) is arranged radially between the outer ring section and the inner section; and, the inner section is connected fixedly to the drive shaft so as to rotate with it (para. [0016]).

Re claim 19. The gearwheel arrangement of claim 11, wherein the slipping clutch (at surfaces 10 in Fig. 1) is sealed toward a surrounding area of the gearwheel or the drive shaft (See Fig. 1).

Re claim 20. The gearwheel arrangement of claim 11 wherein the slipping clutch is sealed toward a first axial side or a second axial side which lies opposite the first axial side by a sealing ring (7; Fig. 1; para. [0017] -[0019]) selected from an O-ring, a shaft sealing ring (disc 7), a slide ring seal or a gap seal. (Disc 7 will prevent some intrusion of some objects/substances. The claim does not require the seal be air-tight, water-tight, etc. The specification does not have a special definition for seal.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE19829939, cited by Applicant) in view of Takeuchi (US 2009/0038425).
Re claim 15
Klein discloses all claim dependency limitations, and further discloses the toothing system comprises a pitch circle diameter (Since Klein discloses a gear, Klein inherently discloses a pitch circle diameter as a pitch circle and the diameter thereof are inherent property of all externally toothed gears ([0006] establishes the gear has teeth)), but is silent to the slipping clutch lying outside a diameter which is half as large as the pitch circle diameter.
The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05)
Takeuchi teaches the predetermined limit torque is dependent upon the diameter of the gear and the diameter of the shaft on which the gear is mounted (para. [0109] - “predetermined limit torque L is adjusted according to the press-fit interference (i.e., diameter of the shaft/diameter of the press-fitted gear)”). Thus, Takeuchi teaches the diameters are results-effective variables and that the predetermined limit torque of the clutch is dependent upon those diameters.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Klein such that the slipping clutch lies outside a diameter which is half as large as the pitch circle diameter, as a matter of routine optimization in order to achieve the desired predetermined torque limit, since as taught by Takeuchi the diameters of the pitch circle and of the clutch are results-effective variables known to effect the predetermined torque limit of a clutch.
Re claim 16
Klein discloses all claim dependency limitations, and further discloses the toothing system comprises a pitch circle diameter (Since Klein discloses a gear, Klein inherently discloses a pitch circle diameter as a pitch circle and the diameter thereof are inherent property of all externally toothed gears ([0006] establishes the gear has teeth)), but is silent to the slipping clutch lying inside a diameter which is half as large as the pitch circle diameter.
The courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 Thus, after KSR, the presence of a known result-effective 
Takeuchi teaches the predetermined limit torque is dependent upon the diameter of the gear and the diameter of the shaft on which the gear is mounted (para. [0109] - “predetermined limit torque L is adjusted according to the press-fit interference (i.e., diameter of the shaft/diameter of the press-fitted gear)”). Thus, Takeuchi teaches the diameters are results-effective variables and that the predetermined limit torque of the clutch is dependent upon those diameters.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Klein such that the slipping clutch lies inside a diameter which is half as large as the pitch circle diameter, as a matter of routine optimization in order to achieve the desired predetermined torque limit, since as taught by Takeuchi the diameters of the pitch circle and of the clutch are results-effective variables known to effect the predetermined torque limit of a clutch.

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE19829939, cited by Applicant) in view of Sutherland (US 2010/0009797).
Re claim 21
Klein discloses all claim dependency limitations, see above, but is silent to the gearwheel assembly being in a vehicle drivetrain 
Klein discloses its gear assembly being used in a “roller table” (a roller table can be used as a conveyor.), and discloses an advantage of its gear assembly including (para. [0005]) “in the case of torque-transmitting drives or transmissions, [preventing] damage caused by exceeding a permissible torque limit by installing a safety slipping clutch.” Sutherland teaches gear assemblies may be used in a variety of devices, including, inter alia, “conveyor systems” and “vehicles” (para. [0023] in Sutherland), as a matter of improving the device in which the gear assembly is located (para. [0023] - “lead to substantial improvements […] useful in a wide range of applications, for example, […] conveyor systems, vehicles, and heavy construction equipment, to name a few.”).
It would have been obvious to a person of ordinary skill in the art at the time of filing to place the gearwheel assembly of Klein in a vehicle drivetrain, as taught by Sutherland, for the purpose of providing the damage preventing benefits of the gearwheel assembly of Klein to a vehicle drivetrain.

Klein as modified above further suggests:
an electric machine (para. [0001]; [0010] in Klein. Sutherland also discloses the use of electric machines (e.g. motors) in motor vehicles. See paragraph [0038] in Sutherland.);
and, the gearwheel arrangement of claim 11 which is coupled or can be coupled to the electric machine (para. [0001], [0010] in Klein).
Re claim 22
Klein discloses all claim dependency limitations, see above, but is silent to the gearwheel assembly being for a vehicle drivetrain (The Examiner notes that “for a vehicle drivetrain” is functional language. Klein is capable of being used in a vehicle drivetrain, and reads upon that limitation. Nevertheless, for the sake of compact prosecution, this limitation will be explicitly taught herein.)
Klein discloses its gear assembly being used in a “roller table” (a roller table can be used as a conveyor.), and discloses an advantage of its gear assembly including (para. [0005]) “In the case of torque-transmitting drives or transmissions, [preventing] damage caused by exceeding a permissible torque limit by installing a safety slipping clutch.” Sutherland teaches gear assemblies may be used in a variety of devices, including, inter alia, “conveyor systems” and “vehicles” (para. [0023] in Sutherland), as a matter of improving the device in which the gear assembly is located (para. [0023] - “lead to substantial improvements […] useful in a wide range of applications, for example, […] conveyor systems, vehicles, and heavy construction equipment, to name a few.”).

Klein as modified above further suggests:
A gearwheel comprising an external toothing system (at outer surface of 4; See Fig. 1 in Klein) and an inner circumferential side (inner circumferential side of 4 at 10 in Klein);
a drive shaft (including 1 and 3; See Fig. 1 in Klein) comprising an outer circumferential side (outer circumferential side of 3 at 10 in Klein); and,
a soft metal (See para. [0008], [0019] in Klein. “Bronze” is a metal and is relatively soft - i.e. softer than some metals) connecting layer radially between the inner circumferential side and the outer circumferential side and forming a press-press soldered connection between the gearwheel and the drive shaft (para. [0008], [0019] in Klein).

Klein as modified above further suggests:
Re claim 23. The gearwheel assembly of claim 22 wherein the soft metal connecting layer forms a slipping clutch (para. [0008], [0019], [0004], [0005], [0009]) and permits relative rotation between the gearwheel and the drive shaft when a predetermined torque limit is reached (para. [0008], [0019], [0004], [0005], [0009]).

Re claim 24. The gearwheel assembly of claim 22 wherein the gearwheel (4), the drive shaft (including 1, 3), and the soft metal connecting layer (at 10 in Fig. 1; para. [0008], [0019]) form an overload coupling (para. [0008], [0019], [0004], [0005], [0009]) to limit a torque transfer between the gearwheel and the drive shaft, or vice-versa (para. [0008], [0019], [0004], [0005], [0009]).
Re claim 25. The gearwheel assembly of claim 22 wherein the drive shaft comprises a first radial face and the gearwheel comprises a second radial face in contact with the first radial face (See annotated section of Fig. 1 hereinbelow).

    PNG
    media_image1.png
    791
    568
    media_image1.png
    Greyscale

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE19829939, cited by Applicant) in view of Sutherland (US 2010/0009797), and further in view of Premiski (US 5,456,476).
Re claim 26
Klein as modified above suggests all claim dependency limitations, see above, including suggesting the gearwheel has the inner circumferential side and the second radial face (see rejection of claims 25 and 22 hereinabove), but does not disclose a conical face connecting the inner circumferential side and the second radial face.
Premiski teaches a conical face connecting the inner circumferential side and the second radial face (see annotated Fig. 3 below. See abstract, C2/L50-65. Note Fig. 3 is a cross section of revolved parts, 

    PNG
    media_image2.png
    588
    550
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Klein such that there is a conical face connecting the inner circumferential side and the second radial face, as taught by Premiski, for the purpose of sealing the clutch surfaces (10 in Klein) from oil with the addition of an o-ring.
Re claim 27
Klein as modified above further suggests an o-ring (19 in Premiski) contacting the outer circumferential side, the first radial face, and the conical face (see rejection of 26 above - in particular annotated Fig. 3 above- where an o-ring is taught as part of the teaching of the conical surface)


Re claim 28
Klein as modified above suggests all claim dependency limitations, see above, but does not disclose an o-ring, and a groove in the inner circumferential side and the o-ring is disposed in the groove.
Premiski teaches an o-ring (19), and a groove in the inner circumferential side and the o-ring is disposed in the groove (see annotated Fig. 3 below. See also abstract, and C2/L50-65.), for the purpose of sealing the clutch surfaces (10 in Klein) from oil (C3/L5-10).

    PNG
    media_image3.png
    459
    381
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Klein such that there is an o-ring, and a groove in the inner circumferential side and the o-ring is disposed in the groove, as taught by Premiski, for the purpose of sealing the clutch surfaces (10 in Klein) from oil.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE19829939, cited by Applicant) in view of Sutherland (US 2010/0009797), and further in view of Schlosser (US 5,472,059).
Re claim 29
Klein as modified above suggests all claim dependency limitations, see above, but is silent to the external toothing system being a helical gear.
Schlosser teaches the use of helical gears (C4/L25-31), for the purpose of reducing gear noise (C4/L25-31).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Klein such that the external toothing system is a helical gear, as taught by Schlosser, for the purpose of reducing gear noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GREGORY T PRATHER/               Examiner, Art Unit 3658